Citation Nr: 0520459	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  96-49 639	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for pes cavus of 
the right foot.

2.  Entitlement to a compensable evaluation for pes planus of 
the left foot.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from September 1977 to 
August 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1994 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously remanded by the Board for additional 
development.  That development having been completed, the 
case is now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  The veteran's pes cavus of the right foot is slight, with 
no dorsiflexed great toe, no limitation of dorsiflexion at 
the ankle, and no tenderness under the metatarsal heads.

3.  The veteran's pes planus of the left foot is no more than 
mild in degree and a weight-bearing line over or medial to 
great toe, inward bowing of the tendo achilles, and pain on 
manipulation of the feet are not shown by the evidence of 
record.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for pes cavus of 
the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 
4.71a, Diagnostic Code 5278 (2004).


2.  The criteria for a compensable evaluation for pes planus 
of the left foot have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-
4.45, 4.71a, Diagnostic Code 5276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran VCAA notice letters in 
March 2002 and June 2004 that told the veteran what was 
necessary to substantiate his claims.  In addition, by virtue 
of the rating decision on appeal and the statement of the 
case (SOC) and Supplemental Statements of the Case (SSOCs), 
he was provided with specific information as to why his 
claims seeking increased ratings were being denied, and of 
the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's March 2002 and June 2004 letters notified the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letters explained that VA would help him get such things 
as medical records, or records from other Federal agencies, 
but that he was responsible for providing any necessary 
releases and enough information about the records so that VA 
could request them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO has asked the veteran to submit all available 
evidence.  He was asked to tell VA about any other records 
that might exist to support his claims.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of a January 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, VA treatment records, 
private medical records, and provided the veteran with 
several VA examination.  The veteran also testified at a 
personal hearing at the RO in July 1995.  The veteran has not 
indicated that there is additional evidence available.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Increased rating claims

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2004).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004). 

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  

The veteran was granted service connection for pes cavus of 
the right foot and pes planus of the left foot by rating 
decision dated in November 1978.  He was initially assigned a 
noncompensable rating.  In March 1994 the veteran filed a 
claim seeking an increased rating for his two foot 
disabilities.

VA treatment records, private treatment records, and records 
from the Social Security Administration do not address the 
veteran's pes cavus or pes planus disabilities in any detail.  
The few treatment notes related to the veteran's feet suggest 
he is being treated for a fungus infection of the toenails, 
for dry scaly skin, and that he has complaints of his ankle 
rolling and weak ankles.  For example a podiatry treatment 
note from January 1999 relates only to the veteran's 
toenails.  Similarly, treatment notes from 2003 and 2004 
relate to complaints of a weak ankle and treatment for 
psoriasis.  There is no indication of treatment for pes cavus 
or pes planus, and no indication that the veteran's ankle 
disability is related to either pes cavus or pes planus.

The veteran underwent a VA examination in August 1995.  The 
veteran complained of painful feet and occasional rolling 
over of his ankles.  The examiner noted the veteran's history 
of mild pes planus of the left foot and pes cavus of the 
right foot.  On examination, the veteran's posture and gait 
were normal.  The examiner noted no deformity, no limitation 
of function, no secondary skin or vascular changes, and no 
abnormal appearance of the feet.  X-rays showed no 
abnormalities.  The diagnosis was mild pes planus of the left 
foot and pes cavus of the right foot with normal X-ray.

The Veteran underwent a second VA examination in March 2003.  
The veteran's main complain was that his ankles rolled.  The 
veteran also complained of bilateral pain on the bottoms and 
sides of his feet.  He indicated that he has had custom made 
shoes and ankle braces which have helped somewhat.  On 
examination, the veteran's feet were normal in appearance, 
with some changes consistent with psoriasis on his toenails.  
The veteran had dorsiflexion of his ankles from 0 to 20 
degrees, and plantar flexion from 0 to 45 degrees 
bilaterally.  There were no significant valgus or varus 
abnormalities.  The veteran did not have skin breakdown or 
ulcerations on his feet.  DP and PT pulses were 2+ 
symmetrically and the veteran had normal sensation to light 
touch.  The examiner noted that the veteran did not appear to 
have flat feet.  He had no tenderness to palpation of the 
ankles and there was no edema.  X-rays from March 2003 
revealed early osteoarthritic changes present at the first 
MTP joint bilaterally.  Visualized osseous structures were 
intact and there was normal bony alignment.  The diagnostic 
impression was lateral ankle instability bilaterally. 

The RO assigned the veteran a noncompensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5278, for claw foot (pes 
cavus), acquired.  Under this code, a noncompensable 
evaluation is warranted for a slight disability.  A 10 
percent evaluation is warranted when the great toe is 
dorsiflexed, some limitation of dorsiflexion at the ankle, 
definite tenderness under metatarsal heads, bilaterally or 
unilaterally. 

The Board finds that the criteria for a 10 percent rating for 
pes cavus f the right foot have not been met.  The private 
medical records and VA treatment records do not show any 
ongoing treatment for pes cavus; the only treatment has been 
for weak ankles that have not been shown to be related to any 
service connected disability.  The August 1995 VA examination 
indicated mild pes cavus of the right foot with essentially 
no limitation of function.  The X-ray reports show no bony 
abnormalities, and only early osteoarthritis in 2003.  The 
March 2003 examination showed that the veteran had a full 
range of motion of the ankle with no tenderness or loss of 
sensation.  None of this evidence indicates that the great 
toe is dorsiflexed, with some limitation of dorsiflexion at 
the ankle, or definite tenderness under metatarsal heads.  
Accordingly, the evidence does not show that the criteria for 
a compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5278 have been met, and the claim must be denied.  


The RO assigned the veteran a noncompensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5276, for flatfoot (pes 
planus), acquired.  According to the applicable criteria, a 
noncompensable disability evaluation is warranted for mild 
pes planus with symptoms relieved by built-up shoes or arch 
support.  A 10 percent evaluation is warranted for moderate 
pes planus where the weight-bearing lines are over or medial 
to the great toes and there is inward bowing of the tendo 
achilles and pain on manipulation and use of the feet.  A 20 
percent disability evaluation requires severe unilateral pes 
planus manifested by objective evidence of marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indication of swelling on 
use and characteristic callosities.  A 30 percent disability 
evaluation requires pronounced foot impairment as shown by 
objective evidence of marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achilles on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. Part 
4, Diagnostic Code 5276 (2004).

The words "mild," "moderate," "severe" and "pronounced" 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (2004).  In 
evaluating the appellant's service-connected disability, the 
Board is cognizant of its responsibilities under the Schedule 
for Rating Disabilities.  38 C.F.R. § 4.71 et seq. (2004).

After a contemporaneous review of the evidence of record, the 
Board finds that a compensable disability rating for pes 
planus of the left foot is not warranted.  As previously 
noted a 10 percent disability evaluation would require 
moderate pes planus where the weight-bearing lines are over 
or medial to the great toes and there is inward bowing of the 
tendo achilles and pain on manipulation and use of the feet.  
Such symptomatology has not been demonstrated in the instant 
case.  Although the veteran complained of pain, the VA 
treatment notes, the private treatment notes, and the VA 
examinations do not suggest any limitation of function or any 
other symptom of pes planus.  The X-rays taken in 1996 and 
2003 are essentially normal, and the March 2003 VA examiner 
commented that the appellant's left foot did not show any 
signs of pes planus.  There was no finding of any limitation 
of function of the left foot.  Clearly, the objective 
examination does not support a finding of entitlement to a 10 
percent disability rating, nor does it meet the requirements 
for a 30 percent rating or a 50 percent rating.  Therefore, 
it is the finding of the Board that the preponderance of the 
evidence is against the veteran's claim for an increased 
(compensable) rating for pes planus of the left foot.

The Board has also considered whether other diagnostic 
criteria under the Rating Schedule may be appropriate to the 
veteran's disability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5277, bilateral weak 
foot warrants assignment of a 10 percent evaluation in which 
a symptomatic condition secondary to many constitutional 
conditions, characterized by atrophy of the musculature, 
disturbed circulation, and weakness.  The underlying 
condition for such disorder is to be rated, and the minimum 
rating to be assigned is 10 percent.  Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a 10 percent 
evaluation is warranted for foot injuries that are moderate.

After careful consideration, the Board finds that a 
compensable evaluation of 10 percent is not warranted.  The 
evidence is insufficient to show weakness, disturbed 
circulation, or other impairment warranting an increased 
evaluation.  Therefore, the criteria for compensable ratings 
at Diagnostic Codes 5277 and 5284 have not been met.  In this 
regard, to the extent that it may be argued that a 
compensable rating is warranted based on functional loss, the 
VA treatment records and VA examination reports do not 
indicate any functional limitation.  The treatment notes do 
indicate weak ankles and ankle rolling but there is no 
evidence that this is due to service or is related to any 
service connected disability.  The Board finds that there is 
neither evidence of functional loss, or objective and 
competent evidence of adequate pathology to support a 
conclusion that the disability meets the criteria provided 
for a compensable rating.  In this regard, the evidence does 
not show that the veteran has abnormal ambulation (on 
examination, the veteran's gait was normal, and he could 
tiptoe and walk on his heels well), and there was no evidence 
of abnormality of the tendo Achilles.  Although the veteran 
complains of pain associated with the disability at issue, "a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  In this case, there were no toe 
deformities, and no deformity of the heel.  Gross motor 
functions were within normal limits.  X-rays were noted to be 
essentially normal except for early osteoarthritis of the 
first MTP joint, with no other abnormality noted.  Therefore, 
while the veteran subjectively complained of discomfort, the 
pathology and objective observations of the claimant's 
behavior do not satisfy the requirements for a higher 
evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 
and 4.45 do not provide a basis for a higher rating.  A 
compensable rating is not merited for either pes cavus or pes 
planus.

As a final matter, the Board notes that there is no evidence 
of metatarsalgia, Hallux valgus, Hallux ridigus, hammer toe, 
or nonunion or malunion of the tarsal or metatarsal bones to 
warrant separate ratings or a higher disability evaluation 
under alternative rating criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5279, 5280, 5281, 5282, 5283 (2004)


ORDER

Entitlement to a compensable evaluation for pes cavus of the 
right foot is denied.

Entitlement to a compensable evaluation for pes planus of the 
left foot is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


